Truax, J.
The compláint should not have been dismissed. The action in the Municipal Court of the borough of Brooklyn was not an adjudication of the' question at issue in this action. That action was brought on an account stated. It is well settled that in such an action the only question to be determined is whether there has or has not been an acoount *387stated. Volkening v. DeGraaf, 81 N. Y. 268, and Derleth v. DeGraaf, 51 N. Y. Super. Ct. 369.
It was held in the case last above cited that a judgment against the plaintiff upon a cause of action founded on an account stated is not a bar to an action for goods sold and delivered, although such sale and delivery was the subject in reference to which it was claimed there was an account stated.
In reaching this conclusion we have taken it for granted that there was competent evidence in the case showing that the plaintiff had brought an action on an account stated in the Municipal Court of the borough of Brooklyn,,, and that the action related to the services mentioned in the complaint in this action, although neither the complaint nor the judgment roll in the action in the Municipal Court in the borough of Brooklyn was offered in evidence. If the objections to the questions on cross examination in reference to the action in the Municipal Court in the borough of Brooklyn had been that those questions did not call for the best evidence they would have been well taken.
The judgment appealed from is reversed, with costs to the appellant, to abide the event.
Scott and Dowling, JJ., concur.
Judgment reversed, with costs to appellant, to abide event.